DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/04/2022, with respect to the rejection(s) of claim(s) 1, 7, 15 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an alternating current (AC)/direct current (DC) converter to convert the AC power source to a DC power supplied to a battery backup” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Budde (US 2016/0372971) in view of Zhang et al (US 2020/0144956, previous cited].
Regarding claim 1, Budde discloses an uninterruptible power supply (UPS) [Fig. 1] comprising: a rectifier [103] configured to receive alternating current (AC) power [102]; a first output [104] connected to the rectifier through an inverter [108, see Fig. 1], the first output configured to output an AC power supply [par 0033]; and a second output [output of charger 112] connected to the rectifier through a battery backup [114] and a stepdown converter [112], wherein an output [node of DC bus 120 and input of charger 112] of the rectifier is connected to a input of the inverter using a first line [120] and an output of the battery backup [output battery 114 via DC/DC converter  is directly connected to the input of the inverter, the second output configured to output a direct current (DC) power supply in response to a detected power anomaly condition [par 0035-0036].
Budde does not disclose wherein an output of the battery backup is directly connected to a second input of the inverter using a second line.
Zhang teaches a power system [100, Fig. 1] includes an inverter which has a first input coupled to DC bus and a second input coupled to a battery 103 via converter 102.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the teaching of Zhang into that of Budde for providing power to inverter without back feed power to rectifier circuit when AC source is abnormal.
Regarding claim 2, the combination includes Budde further discloses wherein the power anomaly condition comprises one of a power failure or an excess power condition [par 0030].
Regarding claim 3, the combination includes Budde further discloses wherein the battery backup is connected between the rectifier and the inverter [see Fig. 1].

Claim(s) 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Budde (US 2016/0372971) in view of Zhang et al (US 2020/0144956, previous cited], and further in view of Gabillet (US 5,994,795).
Regarding claim 7, Budde further discloses a dual output uninterruptible power supply (UPS) [Fig. 1] comprising: a first output [104]; a second output [output of battery 114 via converter 116]; an alternating current (AC)/direct current (DC) converter [106] configured to convert input AC power to a DC power supplied to a battery backup [114, par 0029]; an inverter [108] configured to convert the DC power to AC power to output at the first output [par 0031-0032], wherein an output of the AC/DC converter is connected to a input of the inverter using a first line [120] and an output of the battery backup is directly connected to the input of the inverter via converter [114].
Budde does not disclose an output of the battery backup is directly connected to a second input of the inverter using a second line; and a stepdown converter configured to step down the DC power to output at the second output. and a stepdown converter configured to step down the DC power to output at the second output.
Zhang teaches a power system [100, Fig. 1] includes an inverter which has a first input coupled to DC bus and a second input coupled to a battery 103 via converter 102.
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the teaching of Zhang into that of Budde for providing power to inverter without back feed power to rectifier circuit when AC source is abnormal.
The combination of Buddle and Zhang does not teach a stepdown converter configured to step down the DC power to output at the second output. and a stepdown converter configured to step down the DC power to output at the second output.
Gabillet discloses a conventional UPS system showing in Fig. 1 which includes a rectifier 11, an inverter 17, the inverter converts output DC voltage of the rectifier 11 into AC voltage for load 16, and a stepdown converter 151 which converts the output  DC voltage of the rectifier 11 into lower DC voltage for load 141 [see Fig. 1, col. 1, lines 18-27].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a stepdown converter configured to step down the DC power to output at the second output as seen in the prior art of  Gabillet into that of the combination of Budde and Zhang in order to provide a desired DC voltage to DC load as needed.
Regarding claim 8, the combination of Budde, Zhang and Gabillet further discloses, wherein the second output is activated in response to a power anomaly condition [par 0030 of Budde; col. 4, lines 5-12 of Gabillet].
Regarding claim 10, the combination includes Budde further wherein the power anomaly condition comprises one of a power failure or excess power condition [par 0030].

Claim(s) 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde and Zhang et al., in view of Boardbent et al (US 2018/0116070, previous cited) and further in view of Wang et al. (US 2017/0047772, previous cited).
Regarding claim 4, the combination of Budde and Zhang discloses all limitations of claim 1, 7 above but fails to teach wherein the UPS is coupled within a rack and further comprising a power supply unit coupled within the rack, wherein the first output is connected to AC powered equipment in the rack and the second output is connected to a DC distribution bus bar, and the DC power supply is sourced to the DC distribution bus bar as a current shared power source with an output of the power supply unit during the power anomaly condition.
Broadbent teaches a data center [Fig. 7] includes multiple data racks [710, 720, 730], each data rack include a power supply [718, 728, 738] that converts AC power into DC power for providing power to servers [714, 716…,734, 736, par 0050], each rack includes a UPS [712, 722, 732] coupled to AC source [750] and DC source [752].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Broadbent into that of the combination of Budde, Zhang in order to provide power to data rack more efficient without power interruption for preventing data lost.
The combination of Budde, Zhang and Broadbent fails to teach AC bus bar and DC bus bar in the rack.
 Wang teach a rack 108 [Fig. 3] includes a UPS 300 receives an AC input power 302, the UPS includes an AC bus 304 and DC bus 308. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify an AC bus and DC bus into that of the combination of Budde, Zhang and Broadbent in order to distribution power into the racks more efficiency and safety.
Regarding claims 5, the combination including Broadbent further discloses a first power supply line connected to the UPS [AC power supply line coupled between AC source 750 and UPS [712, Fig. 7] and a second power supply line connected to the power supply unit [second AC line coupled to power supply 718 (not show) for converting AC power into DC power by AC/DC converter [par 0050].









Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde and Zhang et al. in view of Bryde (US 2004/0155527, previously cited).
Regarding claims 6, the combination of Budde and Zhang discloses all limitations of claim 1 above, but does not explicitly disclose wherein the first output is configured to operate in a high efficiency mode or a double conversion mode.
Bryde teaches a distributed power system [Fig. 3a-3b] with the AC mains supplying the common DC power bus 120 through rectifier 122. The DC power of the common power bus 120 is delivered to a load through an inverter 126 [see Fig. 3a, par 0030]. When failure of AC mains, an energy storage 130 provides power to load through the inverter 126 via common bus 120 [see Fig. 3b, par 0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into that of the combination of Budde and Zhang in order to supply AC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde,  Zhang et al. and Gabillet, in view of Krieger et al. (US 2007/0278860, previously cited).
Regarding claim 9, the combination of Budde, Zhang and Gabillet discloses all limitations of claim 8 above but fails to teach wherein the second output is in an active state until one or more shut down operations of connected devices having random-access memory are completed.
Krieger teaches UPS 115 [Figs. 3-4] includes a charge/discharge control circuit 305 in series connection with the battery 185, and further includes the controller 245 in operative connection with a non-volatile memory (NVM) 310 [0043]. When the controller determines that the AC power is not restored, then in step 630 the controller checks whether VUPS is less than a minimum voltage for battery backup (VOFF). If the controller determines that VUPS is less than VOFF, then the controller may set the timer to a power down time in step 630. For example, the power down time may be an estimation of the time required for the DC loads to perform the power down operations. After the controller sets the timer to the power down time in step 635, the controller may check whether the AC power is restored in step 650. If the controller determines that the AC power is restored, then the step 625 is performed. If the controller determines that the AC power is not restored, then the controller determines whether the power down time is expired in step 655. If the controller determines that the power down time is not expired, then the step 650 is repeated. If the controller determines that the power down time is expired, then the controller may, in step 660, power down the UPS (e.g., open the switch 530 [see Fig. 6, par 0064-0072].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Krieger into that of the combination of Budde, Zhang and Gabillet in order to protect battery from difficult recharging or further damage when battery is exhausted.

Claim(s) 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde, Zhang et al. and Gabillet, in view of Boardbent et al (US 2018/0116070, previous cited) and further in view of Wang et al. (US 2017/0047772, previous cited).
Regarding claims 11, the combination of Budde, Zhang and Gabillet discloses all limitations of claim 7 above but fails to teach wherein the UPS is coupled within a rack and further comprising a power supply unit coupled within the rack, wherein the first output is connected to AC powered equipment in the rack and the second output is connected to a DC distribution bus bar, and the DC power supply is sourced to the DC distribution bus bar as a current shared power source with an output of the power supply unit during the power anomaly condition.
Broadbent teaches a data center [Fig. 7] includes multiple data racks [710, 720, 730], each data rack include a power supply [718, 728, 738] that converts AC power into DC power for providing power to servers [714, 716…,734, 736, par 0050], each rack includes a UPS [712, 722, 732] coupled to AC source [750] and DC source [752].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Broadbent into that of the combination of Budde, Zhang and Gabillet in order to provide power to data rack more efficient without power interruption for preventing data lost.
The combination of Budde, Zhang, Gabillet and Broadbent fails to teach AC bus bar and DC bus bar in the rack.
 Wang teach a rack 108 [Fig. 3] includes a UPS 300 receives an AC input power 302, the UPS includes an AC bus 304 and DC bus 308. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify an AC bus and DC bus into that of the combination of Budde, Zhang, Gabillet and Broadbent in order to distribution power into the racks more efficiency and safety.
Regarding claim 12, the combination including Broadbent further discloses a first power supply line connected to the UPS [AC power supply line coupled between AC source 750 and UPS [712, Fig. 7] and a second power supply line connected to the power supply unit [second AC line coupled to power supply 718 (not show) for converting AC power into DC power by AC/DC converter [par 0050].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde, Zhang et al. and Gabillet in view of Bryde (US 2004/0155527, previously cited).
Regarding claim 13, the combination of Budde, Zhang et al. and Gabillet discloses all limitations of claim 7 above, but does not explicitly disclose wherein the first output is configured to operate in modes of operation that are different than modes of operation of the second output.
Bryde teaches the first output is configured to operate in modes of operation that are different than modes of operation of the second output [see Figs. 3a-b, par 0030-0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into the combination of Gabillet and Zhang in order to supply AC power and DC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Budde, Zhang and Gabillet, in view of Bryde (US 2004/0155527, previously cited), and further in view of Stone et al. (US 2016/0285267, previously cited).
Regarding claim 14, the combination of Budde, Zhang and Gabillet discloses all limitations of claim 7 above, but does not explicitly disclose wherein the first and second output are configured for selectable operation in a plurality of operating modes comprising a high efficiency mode of operation, a double conversion mode of operation, a second output backup power mode of operation, and a peak shaving mode of operation.
Bryde teaches a distributed power system [100 @ Figs. 2, 3a, 3b] with the AC mains supplying the common DC power bus 120 through rectifier 122. The DC power of the common power bus 120 is delivered to a load through a DC/DC converter 124 and an inverter 126 [see Fig. 3a, par 0030]. When failure of AC mains, an energy storage 130 provides power to load through the DC/DC converter 124 the inverter 126 via common bus 120 [see Fig. 3b, par 0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into that of the combination of Budde, Zhang and Gabillet in order to supply AC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.
The combination of Budde, Zhang, Gabillet and Bryde does not disclose a second output a peak shaving mode operation.
Stone teaches a power peak shaving system comprising: a power directing circuit to direct power received from at least one of an alternating current (AC) supply voltage or an energy storage unit to generate an output voltage for a load; and a control circuit to control the power directing circuit to supplement power received from the AC supply voltage with power received from the energy storage unit to supply power drawn by the load at the output voltage [see Figs. 1, 9; par 0052-0055, Claim 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stone into that of the combination of Budde, Zhang, Gabillet and Bryde in order to prevent the power the power exceeding a threshold level when received from the AC supply. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gabillet (US 5,994,795), in view of Zhang et al. (US 2020/0144956, previously cited).
 Regarding claim 15, Gabillet discloses a method for providing an uninterruptible power supply (UPS) [Fig. 3], the method comprising: configuring a first output connected to a rectifier [38] through an inverter [311], the first output configured to output an AC power [AC output from the inverter 311] supply from an AC power source [main AC power supply 31]; and configuring a second output [output of converters 351-2] of the UPS to output a DC power [DC voltage output from the rectifiers 351-2] supply from the AC power source [see Fig. 3], wherein an output of the rectifier is connected to  input of the inverter using a first line [see Fig. 3] and the first and second outputs being selectively operable in the UPS and the second output activated during a power anomaly condition to (i) output power during the power anomaly condition that is provided by a power supply unit during normal operation [see Fig. 3, col. 4, lines 5-12, 41-46] or (ii) power share with a power supply unit.
Gabillet does not teach an output of the battery backup is directly connected to a second input of the inverter using a second line.
Zhang teaches a power supply system [Fig. 1] a first input of an inverter 104 coupled to a DC bus that coupled to power generator 101, and out output of a battery is coupled to a second input of the inverter 104 via a converter 102.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify an inverter that taught by Zhang into that of Gabillet in order to provide desired power output when the main power is abnormal.
Regarding claim 16, the combination including Gabillet further discloses wherein the power anomaly condition comprises one of a power failure [col. 4, lines 5-6] or excess power condition.
Regarding claim 19, the combination including Gabillet further discloses comprising configuring a stepdown converter [351-2] to step down a voltage output of the battery backup [Fig. 3, when main AC power supply is abnormal, switch 36 coupled to output of battery 37].
Regarding claim 20, the combination including Gabillet discloses further configuring the first and second outputs for operation at a same time [in backup mode load 39 and loads 34 coupled to battery 37 via switches 36 and 310, therefore the first and second outputs for operation at a same time].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gabillet and Zhang, in view of Bryde (US 2004/0155527, previously cited), and further in view of Stone et al. (US 2016/0285267, previously cited).
Regarding claim 17, the combination of Gabillet and Zhang discloses all limitations of claim 15 above, but does not discloses further comprising configuring the first and second outputs to selectively operate in a plurality of operating modes comprising a high efficiency mode of operation, a double conversion mode of operation, a second output backup power mode of operation, and a peak shaving mode of operation.
Bryde teaches a distributed power system [100 @ Figs. 2, 3a, 3b] with the AC mains supplying the common DC power bus 120 through rectifier 122. The DC power of the common power bus 120 is delivered to a load through a DC/DC converter 124 and an inverter 126 [see Fig. 3a, par 0030]. When failure of AC mains, an energy storage 130 provides power to load through the DC/DC converter 124 the inverter 126 via common bus 120 [see Fig. 3b, par 0031].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Bryde into that of the combination of Gabillet and Zhang  in order to supply AC power to loads more efficient and prevent the loads from damage when AC power supply is abnormal.
The combination of Gabillet ,Zhang and Bryde does not disclose a second output a peak shaving mode operation.
Stone teaches a power peak shaving system comprising: a power directing circuit to direct power received from at least one of an alternating current (AC) supply voltage or an energy storage unit to generate an output voltage for a load; and a control circuit to control the power directing circuit to supplement power received from the AC supply voltage with power received from the energy storage unit to supply power drawn by the load at the output voltage [see Figs. 1, 9; par 0052-0055, Claim 1].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Stone into that of the combination of Gabillet, Zhang and Bryde in order to prevent the power exceeding a threshold level when received from the AC supply. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836